Citation Nr: 0726604	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-36 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for traumatic 
amaurosis of the right eye, status post enucleation with 
prosthesis.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for refractive error 
and compound hyperopic astigmatism of the left eye.  

3.  Entitlement to service connection for right-sided facial 
disfiguration associate with traumatic amaurosis of the right 
eye, status post enucleation with prosthesis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1951 to December 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the RO that 
found that new and material evidence had not been submitted 
to reopen the claims of service connection for traumatic 
amaurosis of the right eye, status post enucleation with 
prosthesis, and refractive error and compound hyperopic 
astigmatism of the left eye, and denied service connection 
for right-sided facial disfiguration associate with traumatic 
amaurosis of the right eye, status post enucleation with 
prosthesis.  The veteran testified before the Board in June 
2007.  Due to the veteran's age, the case has been advanced 
on the docket.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2006).  

In light of the Board's decision to reopen of the service 
connection claims for traumatic amaurosis of the right eye, 
status post enucleation with prosthesis and refractive error 
and compound hyperopic astigmatism of the left eye, the 
inextricably intertwined issue of service connection for 
right-sided facial disfiguration associated with traumatic 
amaurosis of the right eye, status post enucleation with 
prosthesis will also be readjudicated on remand, as noted in 
the remand portion of this decision.  


FINDINGS OF FACT

1.  Service connection for blindness in the right eye and 
refractive error and compound hyperopic astigmatism of the 
left eye were finally denied by an unappealed rating decision 
by the RO in April 1953.  

2.  Service connection for traumatic amaurosis of the right 
eye, status post enucleation with prosthesis, was finally 
denied by an unappealed rating decision by the RO in April 
1956.  

3.  The additional evidence received since the April 1953 and 
April 1956 rating decisions is new and material and raises a 
reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO's April 1953 rating 
decision that denied service connection for refractive error 
and compound hyperopic astigmatism of the left eye is new and 
material, and this claim is reopened. 38 U.S.C.A. §§ 1110, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 20.1103, 
20.1105 (2006). 

2.  Evidence received since the RO's April 1956 rating 
decision that denied service connection for traumatic 
amaurosis of the right eye, status post enucleation with 
prosthesis is new and material, and this claim is reopened. 
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 3.303, 20.1103, 20.1105 (2006).The is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim of service 
connection for PTSD, a letter dated in December 2004, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was informed of the 
basis for the previous denial of his claims for right and 
left eye disabilities; of the evidence that was needed to 
reopen the claims and to establish service connection for 
right-sided facial disfiguration associate the right eye 
disability, and that VA would assist him in obtaining 
evidence, but that it was ultimately his responsibility to 
give VA any evidence pertaining to his claims, including any 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran's service 
medical records and all VA and private medical records 
identified by him have been obtained and associated with the 
claims file.  The veteran also testified at a videoconference 
hearing before the undersigned acting member of the Board in 
June 2007.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran has been 
apprised of the need for any evidence in his possession, and 
he has not identified any additional evidence that might be 
useful with respect to his claims.  Moreover, any error in 
VA's notice to the veteran (which is initially presumed to be 
prejudicial) is in fact harmless.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to show that 
error in notice was not prejudicial).  Any defective notice 
has not prejudiced the veteran in the essential fairness of 
the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the veteran.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claims, 
the Board must first rule on the matter of reopening of the 
claims for traumatic amaurosis of the right eye, status post 
enucleation with prosthesis, and refractive error and 
compound hyperopic astigmatism of the left eye.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for the claims to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for refractive error and 
compound hyperopic astigmatism of the left eye and traumatic 
amaurosis of the right eye, status post enucleation with 
prosthesis, was denied by the RO in April 1953, and April 
1956, respectively.  There was no appeal of these rating 
decisions, and they became final one year from the date of 
notification of the rating actions.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claims on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2006).  

The evidence of record at the time of the April 1953 rating 
decision that denied service connection for blindness in the 
right eye and refractive error and compound hyperopic 
astigmatism of the left eye included the veteran's service 
medical records.  The veteran's pre-induction examination in 
December 1950 showed defective vision in the right eye with 
light perception only due to an injury to the right eye in 
1940.  The examining physician indicated that the veteran's 
disability was not considered disabling for military service.  

The service medical records showed that the veteran developed 
a white area in the cornea of the right eye in June 1952.  
The eye became red with periods of sharp pain, and the 
veteran developed a "crystallization" in the anterior 
chamber.  An evaluation at a field hospital in October showed 
no light perception in the right eye, dystrophic changes of 
the cornea, swelling of the stroma and vesicles of the 
epithelium and a deformed pupil.  The examiner recommended 
enucleation of the right eye.  Additional evaluation at 
Walter Reed Army Hospital in November 1952 showed no light 
perception in the right eye, exotropia of approximately 15 
degrees and a large amount of whitish scintillating crystals 
in the anterior chamber.  The right pupil was fixed and egg 
shaped, and appeared to be pulled upward toward 12 o'clock 
with a cataract of the lens; visual acuity in the left eye 
was 20/20.  An anterior chamber puncture of the right eye 
showed the crystals were not cholesterol or inositol, and the 
remaining crystals in the chamber were irrigated with saline.  
The diagnoses included atrophy of the right eyeball with 
crystallization of lens.  The examiner indicated that this 
was the natural progression of a pre-existing ocular 
condition and was unchanged.  The veteran's separation 
examination in December 1952 showed blindness in the right 
eye, existing prior to service.  

In April 1953, the RO denied service connection for blindness 
of the right eye, and refractive error and compound hyperopic 
astigmatism of the left eye.  The veteran was notified of 
this decision and did not appeal.  

The evidence added to the record since the April 1953 rating 
action included a VA hospital report which showed that the 
veteran underwent enucleation of the right eye without 
complication in November 1955.  

In April 1956, the RO denied service connection for traumatic 
amaurosis of the right eye, status post enucleation.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

The evidence added to the record since the April 1956 rating 
decision included lay statements from friends and fellow 
servicemen, and several letters from a private 
ophthalmologist who opined, in essence, that the veteran's 
right eye disability was more likely than not the result of 
infection in service or, in the alternative, had 
significantly worsened in service, and that his current left 
eye disability was the result of increased dependency due to 
the right eye disability.  

The private doctor's opinion relating the veteran's right and 
left eye disabilities to military service is material, as it 
provides additional probative information, and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156.  Having 
decided that private medical report is new and material, 
there is no need to discuss whether the other evidence is 
likewise new and material as the claim will be reopened 
solely on the basis of this evidence.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claim on a de novo basis 
would cause prejudice to the veteran.  In this regard, the 
Board notes that the evidentiary record as currently 
constituted does not include a competent medical opinion 
based on review of the entire evidentiary record.  Therefore, 
additional development is necessary to fulfill the duty to 
assist under 38 U.S.C.A. §§ 5103A, 5107(b), and to afford the 
veteran an opportunity to present evidence and argument in 
support of his claim.  Further discussion of this matter will 
be addressed in the remand portion of this decision.  


ORDER

The application to reopen the claim of service connection for 
traumatic amaurosis of the right eye, status post enucleation 
with prosthesis, is granted; the appeal is granted to this 
extent only.  

The application to reopen the claim of service connection for 
refractive error and compound hyperopic astigmatism of the 
left eye is granted; the appeal is granted to this extent 
only.  


REMAND

In view of the Board's favorable decision on the above 
claims, remand is required so the RO may consider the issues 
on a de novo basis.  

The only evidence of record which addressed the question of 
etiology of the veteran's bilateral eye disabilities is the 
favorable opinion provided by the private doctor in June 
2007.  As this question has never been addressed by any VA 
physician to date with review of the entire evidentiary 
record, the appeal must be remanded for a VA examination and 
opinion as to the etiology the veteran's current eye 
disabilities.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for any eye problems since his discharge 
from service.  After securing the 
necessary release, the AMC should attempt 
to obtain all records not already 
associated with the claims file.  Of 
particular interest are all treatment 
records from Dr. H. S. Siegel from June 
2003 to the present.  If any records 
identified by the veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims 
folder.  

2.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and etiology of the veteran's 
bilateral eye disabilities.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should review the entire record, with 
particular attention to the status of the 
right eye disability prior to, during, 
and subsequent to service, and provide an 
opinion as to the following questions:  

I.  Is it at least as likely as not 
that a right eye disability 
preexisted military service?  

II.  If so, based on a review of the 
records, is it at least as likely as 
not that any preexisting right eye 
disability underwent an increase in 
the underlying pathology during 
service?  

III.  If there was an increase 
during service, is it at least as 
likely as not that any increase was 
due to the natural progress of the 
disease?  

IV.  If it is determined that the 
veteran's right eye disability 
underwent an increase beyond the 
natural progression of the disease 
process in service, is it at least 
as likely as not that any current 
left eye disability is proximately 
due to, the result of, or aggravated 
by the right eye disability?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

If the examiner is only able to theorize 
or speculate as to this matter, he or she 
should so state.  A complete rationale 
must be provided for all conclusions 
reached and opinions expressed.  The 
clinical findings and reasons upon which 
any opinion is based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

5.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  This should 
include, if applicable, consideration of 
whether any current left eye disability 
is proximately due to, the result of, or 
aggravated by the right eye disability.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board is remanding.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The claims must treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).  


____________________________________________
Panayotis Lambrakopoulos
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


